PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/603,278
Filing Date: 23 May 2017
Appellant(s): LIU et al.



__________________
Matt Hall (Reg. No. 43,653)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 21, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/16/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	I. Examiner argues that Claims 1-20 have been properly construed under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph because Independent Claims 1, 11, and 18 recite an identified generic placeholder of “a cheating detection module” without reciting sufficient structure to perform the recited function (e.g., classify user instance records for the game as normal or outlying via a trained machine-learning classification function) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The Appellant argues that the claims should not be interpreted under 112(f) because i) the claim is presumed not to be interpreted under 112(f) and ii) it recites sufficient structure to entirely perform the claimed function.  The Examiner respectfully disagrees.  As presented in the Office Action, dated October 16, 2020, the claim element “cheating detection module” recited in claims 1-20 uses a generic placeholder (e.g., a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  Specifically, the recitation of the “cheating detection module” is similar to the list of non-structural generic placeholders that may invoke 35 USC 112(f) that has been found to rebut the presumption that 112(f) does not apply (see MPEP 2181I.A.).  For at least this reason, the Examiner request that the interpretation under 112(f) be maintained because it satisfies prong 1 of the 3-prong test (see Office Action – 10/16/20, pg. 5-6, MPEP 2181 I.(A).
	With respect to the second step, the claim recites the “cheating detection module” to be modified by functional language through use of the phrase “configured to” which satisfies prong 2 see MPEP 2181 I.(B)).  For at least this reasons, the Examiner request that the interpretation under 112(f) be maintained because it satisfies prong 2 of the 3-prong test.
	With respect to the third step, the claimed “cheating detection module” for classifying user instance records for the game as normal or outlying via a trained machine-learning classification function does not modify the generic placeholder by sufficient structure, material, or acts for achieving the specified function.
	For at least these reasons, the Examiner request that the interpretation under 112(f) be maintained.
	i) Appellant argues that claims are modified by structure, namely, a trained machine-learning classification function and instance records (see Appeal Brief, pg. 19-20)
	The Appellant asserts that the claim recites that the classification is performed by structure because it recites “a trained machine-learning classification function” which excludes “algorithms other than trained machine-learning based algorithms, such as hard-coded algorithms, and thus defines a species or sub-genus of structures capable of performing the classifying function that excludes an entire class of methods (non-trained functions)” (see Appeal Brief, pg. 19-20).  The Examiner respectfully disagrees.  The Appellant’s purports that instance records and “a trained machine-learning classification function” amounts to provide sufficient structure to modify the cheating detection module because it involves interaction between the cheating detection module and games on the game platform (see Appeal Brief, pg. 19).  However, the Appellant’s Specification fails to adequately disclose the corresponding algorithm needed to transform a general purpose computer into the specific computer-implemented function for a cheating detection module.  For instance, the Specification discloses that the classifying function may be trained using machine-learning techniques such as support vector machine models and principal components analysis but these are merely techniques to train a classifying function and not the algorithm as to how the see Aristocrat, 521 F.3d 1328 at 1333).  As noted in Aristocrat, description of the embodiments which provide simply a description of the outcome of the claimed functions (e.g., detecting cheating) is not a description of the structure (e.g., the computer programmed to execute a particular algorithm) (see MPEP 2181 II. B.).   
Moreover, under 112(f), a presumption is overcome when the limitation further includes structure, material or acts necessary to perform the recited function.  In the instant application, the Appellant argues that one of ordinary skill in the art would have recognizes the structure for performing the claimed invention (see Appeal Brief, pg. 17-18).  To support this position, the Appellant has provided external documentary evidence submitted in Appendix B, pg. 1-2 in response to the Office Action Response dated March 16, 2020.  However, “sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure” (see MPEP 2181 I. – citing Altris v. Symantec Corp, 318 F.3d 1363, 1376).  It follows that the Appellant’s use of extrinsic documentary evidence to show that one of ordinary skill in the art recognizes the structure recited in the claim is indicative that the Specification does not overcome the presumption to invoke 35 USC 112(f).  For at least these reasons, the Examiner request that the interpretation under 112(f) be maintained.
	II Examiner maintains that the Specification does not sufficiently disclose the corresponding algorithm necessary to achieve the claimed function of the cheating detection module and is therefore indefinite under 112(b)
see MPEP 2181II.B).  Although the Specification discloses machine learning techniques to train a function it does not provide the particular algorithm to achieve the classifying function used to classify instance records as normal or outlying (see Specification, 0032-0033).  For instance, the only disclosure is of general techniques of algorithmic models for training a classifying function which only achieves one of multiple identifiable functions performed by the means-plus-function limitations (e.g., classifying the user instance records as outlying and normal and determining whether cheating has been detected are additional functions not sufficiently described).     Moreover, the Specification does not sufficiently define the corresponding structure and the boundaries to one of ordinary skill in the art because it does not provide sufficient detail as to any of the rules for the classifying function, how to utilize principle components analysis and support vector machine to classify the user instance records of the game, or how one would implement the cheating detection module via a trained classification functions to detect cheating actions or behavior in the online game platform (see MPEP 2181 II. B. – citing Media Rights Technologies, Inc., v. Capital One, 800 F.3d 1366, 1375 (Fed. Cir. 2015).  It follows, that when a specification only discloses one of multiple identifiable functions performed by a means-plus-function limitation, the specification is treated as if it disclosed no algorithm (see MPEP 2181 II. B. – citing Noah, 675 F.3d 1302, 1319).  For at least these reasons, the Examiner request that the rejection under 35 USC 112(b) is maintained because the Specification fails to disclose the algorithm so that one of ordinary skill in the art could implement a cheating detection module for performing the claimed functions.  
i) Appellant argues that the Specification discloses algorithms that a person of ordinary skill in the art recognizes as structure for performing the claimed function.
see Appeal Brief, pg. 20-21).  The Examiner respectfully disagrees.  Disclosure of structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponding to the means-(or step-) plus function limitations (see MPEP 2181 II. A). However, a bare statement that known techniques or methods can be used does not disclose structure in the context of a means plus function limitations (see Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952).  A review of the Specification, provides the bare statement that “[t]he classifying function may have been trained via any suitable machine learning technique. For example, the classifying function may represent a principle components analysis model 230 or a support vector machine model 232” (see Specification, 0032).  It follows that the claimed function under 35 USC 112(f) does not sufficiently disclose the structure (or material or acts) necessary to correspond with the functions performed by the cheating detection module or the trained machine learning function.  For at least this reason, the Examiner request that the rejection under 112(b) be maintained.
ii) Appellant asserts that an algorithm is expressed as shown in Fig 2 because information such as scores, achievements, ranks, and a total game play time it took the players to earn each achievement may use a classification function to decide whether the record is outlying through use of a flag and can include a confidence score (see Appeal Brief, pg. 21-23).  
Assuming arguendo, the Appellant presents the position that the algorithm of the cheating detection module is supported because the examples of principal component analysis models and support vectors machine models are trained classifying functions which output decisions in the form of a flag from obtained user instance records of the game on the online platform.  However, the see MPEP 2181 II. B – citing EON Corp., v. AT&T, 785 F.3d 616, 623 (Fed Cir. 2015).  
Additionally, the Examiner finds that the Specification does not disclosed the particular algorithm and/or necessary steps to clearly link or associate the disclosure structure to adapt the general classifying functions to classify user instance records to detect cheating in the online game platform.  For at least this reason, the Examiner request that the rejection under 112(b) be maintained.
iii) Appellant asserts that Fig. 3 discloses the training process involves “obtaining labeled training data representing user progress in a particular game, wherein the data is labeled as normal or outlying” and is not required to describe the inner workings of the support vector machines or principal component analysis classification models disclosed as examples of classifying functions because they are well-known information (see Appeal Brief, pg. 23-25).
The Examiner respectfully disagrees.  As stated in MPEP 2181, the argument that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to perform the claimed function is “unpersuasive because the understanding of one of ordinary skill in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms” (see MPEP 2181 – citing Blackboard, 574 F.3d at 1385).  In the instant application, the Specification fails to disclose the particular algorithm for the cheating detection module and sufficient structure to perform the claimed function which renders the claim indefinite.       For at least these reasons, the Examiner request the rejection under 35 USC 112(b) be maintained.
	i) Appellant argues that even under 112(f), the Specification discloses algorithms that a person of ordinary skill in the art recognizes as structure for performing the claimed function.  
see Appeal Brief, pg. 20-21).  Specifically, the Appellant states that examples of “suitable machine learning functions that can be trained using labeled instance records to classify user instance records as normal or outlying” are “support vector machines and principal components analysis” (see Appeal Brief, pg. 20).  The Appellant asserts these techniques are algorithmic and are well-known to one of ordinary skill in the art to “solving optimization problems involving inner products of input feature vectors”, “identify a sequence of best linear approximations to data via singular value decomposition of a matrix”, and “quadratic optimization that maximizes a margin between two classes of samples while minimizing empirical risk” (see Appeal Brief, pg. 20).  The Examiner respectfully disagrees.  The mere general reference to a class of trained machine-learning classification functions does not inform one of ordinary skill in the art how to modify the known models to perform the claimed specific task of detecting cheating in the online game platform.    Stated differently, even if one of ordinary skill in the art would have been able to write a software program for a trained machine learning function, such software does not fall within the scope of “means for classifying” or “means for detecting cheating” derived from instance records as normal or outlying in games for an online platform.  For at least these reasons, the Examiner request the interpretation under 112(f) be maintained.    	
III. Examiner maintains that claims are rejection under 112(a) because the Specification fails to provide adequate written description to show possession of the claimed invention because i) the Specification does not support the full scope of the claim language and ii) the particular algorithm is not disclosed.
	The claims recites a functional limitation, as exemplified in claim 1, to implement a cheating detection module configured to “for a game available on the online game platform, classify user instance records for the game as normal or outlying via a trained machine-learning classification see Specification, 0032-0033).  Although the Specification recites that that a classifying function may be trained using a principle components analysis model or a support vector machine model (see Specification, 0032), these generic models disclosed are not the particular algorithms and/or necessary steps required to transform the generic method into a specialized method to sort user instance records between outlying and normal to detect cheating in an online game platform.  Moreover, even if this is sufficient to disclose a trained classifying function it does not teach one of ordinary skill in the art how the inventor intended to transform these general models into a trained machine learning classifying function to detect cheating for the claimed cheating detection module.  These necessary functions are not adequately described to show that the inventor had possession to implement a cheating detection module to classify user instance records of the online game platform “comprising information provided by the game to the online game platform regarding achievements earned by a user of the game, and for each achievement of a total game time it took the user to earn the achievement, wherein user instance records classified as outlying represent possible cheating behavior” (see Claim 1).  Stated differently, the Specification does not support the scope of the expansive claim language because the mere general statement of a generic method to be achieved via machine learning techniques does not entitle the inventor to claim any and all means for achieving that objective (see LizardTech, 424 F.3d 1336, 1346).  For at least this reason, the Examiner request that the rejection under 112(a) be maintained.
	Secondly, the Specification fails to disclose the particular algorithm (e.g., necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter.  A review of the Specification only finds reference to general statements which describe classes of see MPEP 2161.01 I – citing Vasudaevan Software, Inc. v. MicroStrategy Inc., 782 F.3d 671, 681-683).  For at least these reasons, the Examiner request that the rejection under 112(a) be maintained.
	i) Appellant argues that adequate support is disclosed because the Specification discloses a class of algorithms and specific examples of algorithms, along with data structures (instance records) which because throughout the Specification a finite sequence of steps for performing the task of classifying user instance records as normal or outlying using a trained machine learning function that would teach how to write a program to achieve the claimed classification function and how the inventor achieves the claimed function of classifying instance records as required under Vasudevan (see Appeal Brief, pg. 28-32).
	When the claims containing a computer-implemented claim limitation that invokes 35 USC 112(f) is found to be indefinite under 35 USC 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function it will also lack written description under 112(a).  The critical question is whether the specification contains sufficiently precise descriptions of the corresponding structure, not whether a person of skill in the art could devise some means to carry out the recited function (see MPEP 2181 II. B.). As previously discussed, the mere disclosure of a class of algorithms (e.g., support vector machines and principal component analysis) for a trained machine learning function does not satisfy the written description requirement because it does not disclose how the general functions are transformed into classifying user instance records or describe the algorithm to detect cheating on the 
	Furthermore, the Specification fails to disclose the corresponding structure, material, or acts that performed the entire claimed function of the cheating detection module to provide notice of the boundaries of the right to exclude by defining the limits of the invention.  Merely restating the function in the Specification is not sufficient to more description of the means that accomplish the function fails to provide adequate written description under 112(a).  For at least these reasons, the Examiner request that the rejection under 35 USC 112(a) be maintained. 











     
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715  
                                                                                                                                                                                                      /TRACI CASLER/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.